UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2015 Commissionfile number 000-29483 (Exact Name of Registrant in its Charter) Nevada 88-0322882 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4611 Green Bay Road Kenosha, WI 53144 (Address of principal executive offices (Zip Code) (262) 925-0123 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes Nox Indicate by a check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, or “smaller reporting company in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.). YesNox Registrant's revenues for its most recent fiscal year: $2,157,592. Market value of Common stock held by non-affiliates atDecember 31, 2014:$2,928,532. Shares of Common Stock outstanding at October 13, 2015: 91,986,292 shares. Documents incorporated by reference: None TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 1A. Risk Factors 7 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data. 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 37 Item 9A. Controls and Procedures 37 Item 9B. Other Information. 37 PART III Item 10. Directors and Executive Officers, of the Registrant 38 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions 40 Item 14. Principal Accountant Fees and Services 41 Item 15. Exhibits 41 Signatures 42 1 Forward-Looking Statements: This Report contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements usually contain the words "estimate," "anticipate," "believe," "expect," or similar expressions, and are subject to numerous known and unknown risks and uncertainties. In evaluating such statements, prospective investors should carefully review various risks and uncertainties identified in this Report, including the matters set forth under the captions "Risk Factors" and in the Company's other SEC filings. These risks and uncertainties could cause the Company's actual results to differ materially from those indicated in the forward-looking statements. The Company undertakes no obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from the results and outcomes discussed in, or anticipated by, theforward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading "Risks Factors" below, as well as those discussed elsewhere in this Annual Report on Form 10-K. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We file reports with the Securities and Exchange Commission ("SEC"). We make available on our website atwww.pacificsandsinc.comfree of charge, our Annual Reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports as soon as reasonably practicable after we electronically file such materials with, or furnish them to, the SEC. You can also read and copy any materials we file with the SEC at the SEC's Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this annual report. These disclosures attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 2 Item 1. Description of Business The Company: Pacific Sands, Inc. (the "Company" or "Pacific Sands") was incorporated in the State of Nevada on July 7, 1994.In February of 2008, we acquired Natural Choices Home Safe Products, LLC, a developer and manufacturer of environmentally friendly cleaning and laundry products. The Company's fiscal year ends June 30. The Company is a C-Corporation for federal income tax purposes. The Company does not have subsidiaries or affiliated entities. Pacific Sands develops, manufactures, markets and sells a broad portfolio of environmentally friendly, highly effective liquid and powder cleaning and water-management products based on proprietary blended botanical, nontoxic and natural chemical technologies. The Company’s products have applications ranging from water maintenance (spas, swimming pools, fountains, decorative ponds) to cleaning (nontoxic household and industrial) and vegetation control. Pacific Sands has dozens of products in its portfolio of earth-, health-, pet- and kid-friendly offerings, including Oxy-Boost, an oxygen-bleach-based, chlorine-free bleach alternative. The result of our superior products and processes is that they are considered “Green” but we do not define the Company in that manner.Our current products are focused on the consumer market; however, there are applications for the commercial and industrial markets. Currently, our business is focused on four main areas of production: Private Label, ecoone® Spa, Natural Choices and vegetation control. Most of the products are proprietary formulations using natural based ingredients (such as coconut surfactants) that are effective and powerful. The products are made in theUSA, using ingredients and packaging from other USA-based companies and are never tested on animals. We use biodegradable earth-friendly ingredients. The Company currently operates in a 45,000 square foot facility. Management has the option to expand into an additional 45,000 square feet at the same location. This additional space will support the anticipated growth which would come as a result of executing a strategic, well-integrated marketing, sales and distribution plan. 3 Our Healthy Operating Principles: One of our founding principles is to produce superior cleaning products that have a byproduct of also reducing and/or eliminating harsh chemicals people are exposed to everyday.Our core product philosophy revolves around the development, manufacture and sale of unique, nontoxic and/or 'less-toxic' solutions for consumer and commercial use. Our primary focal points in product development is to stress the reduction and/or elimination of hazards to the user and overall safety for the environment, pets and people with particular emphasis on child-safety. Our mission is to provide earth-friendly solutions to everyday cleaning and water management problems, while continuously seeking a sustainable balance between the health of the planet and the needs of its people, consistent with the following objectives: ● Lead the industry in the manufacturing of exceptional quality, natural-based products. ● Transparency: we believe the best way to interact with our customers and build loyalty is to create transparency about what’s inside our products. We feel consumers have a right to know that our products are safe for people, pets and the environment. ● Pre-cycle, using components derived from recycled materials when possible. ● Manufacture products sourced from natural plant and mineral sources. ● Reduce solid waste from our manufacturing and product packaging. ● Source materials from U.S.-based organizations whenever possible. ● Reduce, reuse, upcycle and recycle. The Consumer Product Safety Commission stated that of the chemicals commonly found in homes, 150 have been linked to allergies, birth defects, cancer and psychological abnormalities. The Cleaning Product Market: While sales of green household products have declined in the last couple of years, revised projections show slow and steady growth predicted through 2019. There remains a niche for green household cleaners. Packaged Facts estimated the total retail sales of green household cleaners and green laundry products to be $640 million in 2014. Green household cleaners accounted for approximately 58% of the market in 2014. The U.S. household green cleaning products category sales had a compound annual growth rate of 2%. The previous decrease in growth was related to the difficult economy causing consumers to purchase less frequently or purchase less expensive products. Although many loyal green consumers continue to purchase green household products, these gains were not enough to offset the declines of mass marketers. Society’s direction has changed. Knowledge of the toxicity of cleaning products on health has grown exponentially. Deficiency and toxicity are now the key words for health. It is now known toxicity in humans, pets and the earth is caused by chemically produced products such as weed sprays, farming chemicals and cleaning products.This growth is being supported not only by what’s been traditionally labeled as the LOHAS (Lifestyles of Health and Sustainability) consumer, but increasingly by the growing awareness and demand within the general population throughout the country. In terms of those demographics, the consumers who are most likely to buy green cleaners are young (ages 18-35) and multi-ethnic (Hispanic and Asian consumer index is especially high), according to Mintel. The Pool and Spa Product Market: The U.S. market for swimming pool equipment and maintenance products includes liners, covers, heaters, filters, pumps, chemicals, lighting, cleaners, sweepers, vacuums, automated systems, controllers and safety equipment. Sales of these products in the United States have followed closely those of swimming pool sales. There are some discrepancies in the level and direction of growth between market segments, however, due to a variety of driving and inhibitory factors. The U.S. market for swimming pool equipment and maintenance products was valued at over $3.4 billion in 2011. Although the market has not shown much growth over the past few years, SBIEnergyprojects by 2021 the market will have nearly doubled in value. 4 Contract Manufacturing, Custom Formulation and Private Label: Private Label product sales consist of the following activities: contract manufacturing, custom formulation and private label.We have over 15 years of experience working closely with our customers developing and manufacturing the exact product they need to meet their exact specifications. Our products offer one of the largest catalogues of nontoxic, earth-, health-, pet-, and kid-friendly consumable products available for Private Label products. We also offer custom formulation and product consultation. Our products are currently Private Labeled by dozens of companies ranging from small fundraising entities to nationally recognized brands. We are able to offer complete ‘cradle-to-customer’ product development including formulation, manufacturing, labeling and shipping.All of our products are animal-cruelty free. Our Private Label business encourages existing brands to capitalize on their brand identity and distribution to enhance their revenue stream by adding supplemental cleaning products to their portfolio with minimal investment of their resources. For example, a company that makes decking material can profit by adding our Pro-X Deck & Patio Cleaner as a privately branded deck-cleaning product to their lineup.The opportunities for brand extension are nearly limitless. Company Branded Products: The Company has two primary brands that are sold through retail distribution in numerous outlets in the U.S., Canada and Europe: Natural Choices and ecoone®.Natural Choices is a full line of household cleaners, including; multi-surface, degreaser, bathroom, glass cleaner, dishwasher detergent, dishwashing liquid and laundry detergents to name a few. Ecoone® consists of a full line of ‘low-chem’ products designed to simplify spa maintenance, enhance user satisfaction and reduce the overall chemical load in consumer hot tubs and spas. Natural Choices is a brand consisting of quality household cleaning and laundry products that are environmentally safe, superior in performance and economical to use.The Natural Choices product line offers the most complete line of quality oxygen-bleach-based cleaners available anywhere. One of the best sellers of the Natural Choices line is Oxy-Boost.Oxy-Boost is a safe and effective alternative to chlorine-based products, which are not healthy. Oxy-Boost naturally attacks and breaks down organic stains totally removing them from surfaces and fabric. Oxy-Boost has many cleaning uses and is the core formulation for all of our oxygen-bleach-based technologies. Others include Oxy Dish dishwasher detergent and Oxy Prime laundry detergent. Our ecoone® pool and spa care and water management products completely rethink conventional water care tactics to provide what we believe are the safest, easiest to use and most environmentally friendly products available today. 5 Product and Practice Information: Many of Pacific Sands' cleaning and water treatment products utilize a proprietary, nontoxic product formula that serves as a base for a broad range of consumer and commercial applications. Pacific Sands does not buy raw materials from manufacturers who engage in animal testing.All of Pacific Sands’ products are made in the USA. Pacific Sands supports fair trade practices and, whenever possible, purchases its raw materials from American companies or from nations that also support fair labor and trade practices.We are highly committed supporters of fair trade and labor practices. Management believes that the Company's product offerings have a strong competitive edge in the pool and spa marketplace, as well as the rapidly expanding environment- and health-friendly products market. Our product lines satisfy the environment- and health-conscious consumer's primary needs in that they combine a high level of efficiency and effectiveness with earth and health safety considerations. Marketing and Sales: The Company markets and sells its Natural Choices and ecoone® spa product line directly, through the distribution channel, over the Internet and through pool, spa, hardware, specialty and other retail outlets in the US, Canada, Europe. Intellectual Property: ecoone® and e-2 elemental earth® are registered trademarks of Pacific Sands, Inc. The products and formulas that the Company develops and manufactures are protected by in-house trade secret practices that include non-compete and non-disclosure contracts with employees and vendors. Competition: Pacific Sands is one of many companies that manufacture, market and sell pool, spa, cleaning and water filtration products. The Company’s product sales account for a small percentage of those markets. Management believes that through continued aggressive marketing, the Company’s products can compete in these markets as evidenced by the rapid growth of our pool and spa product lines. Research and Development: The majority of Pacific Sands’ formulations has been, and continues to be, developed in-house and use proprietary blends of natural and safely synthesized compounds. The Company has an in-house chemistry lab staffed by chemists and chemical engineers where new products are developed and manufacturing QA and QC is overseen. Manufacturing: The Company formulates, manufactures, and fills the majority of its liquid and powder products in the Company's manufacturing facility in Kenosha, WI. The current space usage is approximately 45,000 sq. ft., which includes both manufacturing and warehousing areas. The Company has the option to add an additional 45,000 sq. ft. in the same location.We believe our facility is sufficient to meet current and anticipated demand for product manufacturing, development and distribution. The Company has a semi-automated powder product mixing and filling area.We utilize multiple modular liquid-filling lines that are currently set with a single- and a four-head, and can be expanded at a relatively moderate cost if needed to meet demand. Additional temporary labor is sometimes used to meet spikes in demand. The Company also has pre-emptive arrangements with regional liquid and powder bottling facilities in the event that demand for our products far exceeds our current manufacturing capacity. 6 Item 1A. Risk Factors An investment in the common stock of the Company involves a high degree of risk. In addition to the other information in this report, the below listed risk factors should be considered carefully in evaluating the Company and its business. This Report contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements usually contain the words "estimate," "anticipate," "believe," "plan," "expect," or similar expressions, and are subject to numerous known and unknown risks and uncertainties. In evaluating such statements, prospective investors should review carefully various risks and uncertainties identified in this report, including the matters set below and in the Company's other SEC filings. These risks and uncertainties could cause the Company's actual results to differ materially from those indicated in the forward-looking statements. The Company undertakes no obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. POSSIBLE DIFFICULTY FINANCING PLANNED GROWTH: The Company has not been profitable since commencing operations. Management expects that the Company will continue to incur losses during the implementation of its current business plans, but hopes that losses will be limited.Its ability to achieve long-term profitability is dependent upon its ability to successfully implement its plans.Continued losses may materially affect the Company’s ability to implement its plans and may have a material adverse affect upon the financial condition and results of operation of the Company. In prior years, sales growth and efficient operation of the Company was curtailed by a lack of working capital. As the Company plans to grow aggressively, its investment in sales and marketing will need to continue and there can be no assurances that this level of working capital will be adequate to fund operations until a sustained profitable operating history can be established. IT IS LIKELY THAT WE WILL NEED TO SEEK ADDITIONAL FINANCING THROUGH SUBSEQUENT FUTURE PRIVATE OFFERING OF OUR SECURITIES: We may not be able to secure favorable terms for future financing, we may need to raise additional capital through the sale of additional Shares. The sale of additional Shares will result in dilution to our current stockholders. WE MAY INCUR LIABILITIES THAT WE CANNOT PAY: We may hereafter incur liabilities to affiliated or unaffiliated lenders to support implementation of our current business plans. Such liabilities would represent fixed costs which would be required to be paid regardless of the level of business or profitability experienced by the Company. The absence or unexpected reduction in net cash flow or unanticipated increases in expenses could cause a default under such debts. There is no assurance that we would be able to pay all of our liabilities.If the Company fails to pay its debts on a timely basis, our assets could be subject to creditor claims and liens.We could also become subject to lender’s claims and liens in the event we default on loans from affiliated or unaffiliated lenders. WE ARE SUBJECT TO GOVERNMENT REGULATIONS THAT COULD SIGNIFICANTLY INCREASE OUR COSTS AND LIMIT OUR ABILITY TO DEVELOP, MANUFACTURE, MARKET AND SELL OUR PRODUCTS: The development, manufacturing, marketing and sale of our products may be subject to regulation by several U.S. federal agencies, including the FDA, the Federal Trade Commission, the Consumer Product Safety Commission, and the Environmental Protection Agency, as well as applicable state and local laws and agencies governing areas in which our products are sold. Government agencies regulate, among other things, the manufacture, composition, safety, labeling, marketing and distribution of cleaning and water management products. They may reject evidence of safety we present for products we wish to market, and they may determine that particular products that we currently market present an unacceptable health risks. If that occurs, we could be required to cease distribution of and/or recall such products. They may also determine that certain advertising and promotional claims, statements or activities are inaccurate or not in compliance with applicable laws and regulations.Failure to comply with regulatory requirements could prevent us from marketing particular products or subject us to administrative, civil or criminal penalties. We have not had to make significant capital expenditures for environmental or other regulatory compliance, but we cannot predict with any certainty our future capital expenditure requirements because of continually changing standards and technology. Additional or more stringent regulation of our products could require reformulation of certain products to meet new standards, product recalls, discontinuation of products not amenable to reformulation, additional record-keeping requirements, increased documentation of the properties of certain products, additional or different labeling, additional scientific substantiation, adverse event reporting or other new requirements. Any such developments could increase our costs significantly, restrict our ability to sell our products, delay our ability to deliver products on time, result in customer migration to other suppliers, or otherwise have a material adverse effect on our business, financial condition and results of operations. 7 WE OPERATE IN A HIGHLY COMPETITIVE INDUSTRY, AND OUR FAILURE TO COMPETE EFFECTIVELY COULD ADVERSELY AFFECT OUR MARKET SHARE, FINANCIAL CONDITION AND GROWTH PROSPECTS: We experience substantial competition from a number of suppliers of cleaning and water treatment products, including larger, premium-priced, mid-level and private label suppliers. Many of these suppliers have substantially greater financial, technical, marketing, distribution and other resources than the Company including, but not limited to: established service and product lines with proven results; brand awareness; name recognition; established product acceptance by suppliers and consumers; established relationships with suppliers and consumers;integrated distribution networks; and greater financial resources for product development, sales and marketing, and patent litigation.In addition, there are many suppliers that compete directly with us. We believe our products compete primarily on the basis of price, product performance and customer service and we do not intend to compete on the basis of premium-priced brand product features. The cleaning and water treatment products industry is characterized by substantial price competition that is effected through changes in price, product size and promotions. Competitors may attempt to gain market share by offering products at prices at or below those typically offered by the Company. Such competitive pricing has, in certain cases necessitated, and may continue to necessitate, price reductions by the Company and has, and may continue to, result in lost orders. There can be no assurance that future price or product changes by our competitors will not have a material adverse effect on us or that we will be able to react with price or product changes of our own to maintain current market position. OUR INABILITY TO PROTECT OUR INTELLECTUAL PROPERTY RIGHTS OR OUR INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS COULD ADVERSELY AFFECT OUR BUSINESS: Patents of third parties may have an important bearing on our ability to offer certain of our products. Our major competitors, as well as other companies and individuals, may obtain and may have obtained patents related to the types of products we offer or plan to offer. We cannot assure you that we are, or will be, aware of all patents containing claims that may pose a risk of infringement by our products. In addition, some patent applications in the United States are confidential until a patent is issued and, therefore, we cannot evaluate the extent to which technology concerning our products may be covered, or asserted to be covered, by claims contained in pending patent applications. In general, if one or more of our products were found by a court to infringe patents held by others, we may be required to stop developing or marketing the products, to obtain licenses to develop and market the products from the holders of the patents or to redesign the products in such a way as to avoid infringing those patents. An adverse ruling arising out of any intellectual property dispute could also subject us to significant liability for damages. We cannot assess the extent to which we may be required in the future to obtain licenses with respect to patents held by others, whether such licenses would be available or, if available, whether we would be able to obtain such licenses on commercially reasonable terms. If we are unable to obtain licenses with respect to patents held by others, and are unable to redesign our products to avoid infringement of any such patents, this could materially adversely affect our business financial condition and operating results. Also, protection may not be available for our intellectual property. Although we have registered trademarks in the United States and other countries, there can be no assurance that we will be able to secure significant protection for this intellectual property. It is possible that our competitors will adopt technology, product or service names similar to ours, thereby impeding our ability to distinguish our products and build brand identity, possibly leading to customer confusion. Our inability to adequately protect our marks would have a material adverse effect on our business, financial condition and operating results. YOU MUST RELY ON OUR MANAGEMENT: The officers are given the exclusive authority to manage the Company’s business. Investors must be willing to entrust all aspects of the Company’s business to the officers. Investors will have certain voting rights in proportion to their relative ownership interests in the Company, but they will not have voting control or any capacity to change the officers, directors or Management of the Company in the absence of gross negligence, fraud or bad faith.The loss of any existing officer would have a material adverse impact on the Company. The Company will be dependent upon the existing officers for the direction, management and daily supervision of the Company’s operations. MANAGEMENT MAY HAVE CONFLICTING INTERESTS: The relationship of the officers and controlling shareholders, and their affiliates, of the Company may create conflicts of interest.The officers and controlling shareholders, and their affiliates, may from time to time in the future form or participate in other entities or businesses which engage in activities similar to those of the Company. The officers and controlling shareholders believe that they will have the resources necessary to fulfill their management obligations to all entities for which they are responsible. Management’s compensation from the Company has not been determined pursuant to arm’s-length negotiation. WE HAVE RECEIVED A GOING CONCERN OPINION FROM OUR AUDITORS AND CURRENTLY OPERATE AT A LOSS, WHICH RAISES SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN: We have received a “Going Concern” opinion from our auditors. As reflected in the accompanying consolidated financial statements, the Company had an accumulated deficit at June 30, 2015, and a net loss for the fiscal year then ended. These factors raise substantial doubt about our ability to continue as a going concern.The Company is attempting to generate sufficient revenue; however, our cash position may not be sufficient enough to support daily operations.While we believe in the viability of our strategy to generate sufficient revenue and in our ability to raise additional funds, there can be no assurances to that effect.The ability of the Company to continue as a going concern is dependent upon our ability to further implement our business plans and to generate sufficient revenues. 8 IF OUR SHARES OF COMMON STOCK ARE ACTIVELY TRADED ON A PUBLIC MARKET, THEY WILL, IN ALL LIKELIHOOD BE, PENNY STOCKS: Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the SEC. Penny stocks generally are equity securities with a price per share of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules generally require that prior to a transaction in a penny stock the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. THE MARKET PRICE FOR OUR SHARES IS PARTICULARLY VOLATILE GIVEN OUR STATUS AS A RELATIVELY SMALL COMPANY WITH A SMALL AND THINLY TRADED PUBLIC FLOAT, LIMITED OPERATING HISTORY AND LACK OF PROFITS WHICH COULD LEAD TO WIDE FLUCTUATIONS IN OUR SHARE PRICE. YOU MAY BE UNABLE TO SELL YOUR SHARES AT OR ABOVE YOUR PURCHASE PRICE, WHICH MAY RESULT IN SUBSTANTIAL LOSSES TO YOU: The market for our Shares is characterized by significant price volatility when compared to seasoned issuers, and we expect that our Share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price is attributable to a number of factors. First, as noted above, our Shares are sporadically and thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those Shares in either direction. The price for our Shares could, for example, decline precipitously in the event that a large number of our Shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or “risky” investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products and services. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their Shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our Shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our Shares will be at any time, including as to whether our Shares will sustain their current market prices, or as to what effect that the sale of Shares or the availability of Shares for sale at any time will have on the prevailing market price. Item 2. Description of Property The Company is renting 45,000 square feet of office and warehouse facilities in Kenosha, Wisconsin as part of a month to month lease. Item 3. Legal Proceedings None Item 4. MineSafety Disclosures Not applicable 9 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information: The Company's common stock trades on the National Association of Securities Dealers Electronic Bulletin Board under the symbol PFSD. The following is the range of the high and low reported closing sales prices for the Company’s common stock for each quarter in fiscal 2015, and fiscal 2014, all as reported on the NASDAQ OTC Bulletin Board. High Low Fiscal Year Ended June 30, 2015 First Quarter Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended June 30, 2014 First Quarter Second Quarter Third Quarter Fourth Quarter As of June 30, 2015, there were approximately 704 Holders. The Company has never declared a cash dividend. Transactions involving the Company’s securities during the fiscal year ended June 30, 2014,are summarized below: On August 1, 2013, the Company retired 500,000 shares of common stock for $25,000; a note payable was issued for $25,000. On December 31, 2013, the Company retired 100,000 shares of common stock for $6,000; a note payable was issued for $6,000. On March 20, 2014, the Company issued 100,000 shares of common stock to an investor for a cash investment of $5,000. On March 26, 2014, the Company issued 27,273 shares of common stock to an investor for $1,500 for payment of interest on note payable. On March 26, 2014, the Company issued 190,909 shares of common stock to an investor for $10,500 for payment of interest on note payable. 10 On April 4, 2014, the Company issued 300,000 shares of common stock to an investor for $15,000 for payment of interest on note payable. On April 21, 2014, the Company issued 20,000 shares of common stock to an investor for $1,000 for payment of services rendered. On June 16, 2014, the Company issued 1,250,000 shares of common stock to an investor for a cash investment of $50,000. On June 19, 2014, the Company issued 625,000 shares of common stock to an investor for a cash investment of $25,000. Transactions involving the Company’s securities during the fiscal year ended June 30, 2015,are summarized below: On July 1, 2014, the Company issued 175,000 shares of common stock for $7,000 for payment of interest on a note payable. On July 4, 2014, the Company issued 500,000 shares of common stock for $15,000 for payment of interest on a note payable. On July 9, 2014, the Company issued 1,934,400 shares of common stock to an outside consulting company for prepayment of services to be rendered of $77,376. On July 18, 2014, the Company issued 288,467 shares of common stock to officers of the company for $11,539 for payment of compensation. On July 31, 2014, the Company issued 120,192 shares of common stock to an officer of the company for $4,808 for payment of compensation. On August 8, 2014, the Company issued 1,625,000 shares of common stock to a related party for $65,000 to convert a note payable. On October 1, 2014, the Company issued 120,000 shares of common stock to an employee for $6,000 as payment for compensation. On October 4, 2014, the Company issued 300,000 shares of common stock for $15,000 as payment of interest on a note payable. On November 17, 2014, the Company issued 208,333 shares of common stock for $8,333 as payment of interest on a note payable. On December 31, 2014, the Company issued 600,000 shares of common stock for $12,000 to convert a portion of a convertible note payable. On January 23, 2015, the Company issued 674,157 shares of common stock for $12,000 to convert a portion of a convertible note payable. 11 On January 29, 2015, the Company issued 1,034,483 shares of common stock for $15,000 to convert a portion of a convertible note payable. On February 3, 2015, the Company issued 1,562,500 shares of common stock for $15,000 to convert a portion of a convertible note payable. On March 4, 2015, the Company issued 1,309,091 shares of common stock for $9,000 to convert a portion of a convertible note payable and $2,520 in lieu of interest. On March 10, 2015, the Company issued 2,112,676 shares of common stock for $15,000 to convert a portion of a convertible note payable. On March 19, 2015, the Company issued 3,081,967 shares of common stock for $17,500 to convert a portion of a convertible note payable and $1,300 in lieu of interest. On March 24, 2015, the Company issued 3,333,333 shares of common stock for $20,000 to convert a portion of a convertible note payable. On April 7, 2015, the Company issued 3,220,339 shares of common stock for $17,500 to convert a portion of a convertible note payable and $1,500 in lieu of interest. On April 8, 2015, the Company issued 800,000 shares of common stock to a consultant for $8,000 as payment for services rendered. Item 6. Selected Financial Data Not applicable. Item 7. Management’s Discussion and Analysisof Financial Condition and Results of Operations Executive Overview: The following overview does not address all of the matters covered in the other sections of this Item7 or other items in this report or contain all of the information that may be important to our stockholders or the investing public. You should read this overview in conjunction with the other sections of this Item7, the financial statements and accompanying notes, and this report. Our primary business activity is providing private label contract manufacturing services to companies that market and distribute natural cleaning products both domestically and internationally. Historically, our revenue has been largely dependent on sales to one or two private label contract manufacturing customers and subject to variations in the timing of such customers’ orders, which in turn is impacted by such customers’ internal marketing programs, supply chain management, entry into new markets, new product introductions, the demand for such customers’ products, and general industry and economic conditions. A cornerstone of our business strategy is to achieve long-term growth and profitability and to diversify our sales base. We have sought and expect to continue to seek to diversify our sales by developing relationships with additional, quality-oriented, private label contract manufacturing customers, commercializing our patent estate through contract manufacturing, royalty and license agreements, and aggressively developing and growing our own line of branded products. 12 Results of Operations for Fiscal Year 2015 compared to Fiscal Year 2014 Revenues and Gross Profit: For the fiscal year ending June 30, 2015, the Company’s net sales were $2,157,592 a decrease of 26.3% compared to net sales of $2,925,581 for the fiscal year ended June 30, 2014. This decrease is due to a reduction of sales of smaller margin private label products. Gross profit for the fiscal year ending June 30, 2015, was $807,400, a 29.5% decrease over the gross profit of $1,145,208 for the prior year. Gross profit margins declined to 37.4% in FY 2015 from the 39% level achieved in the prior year due in part to private label sales having smaller margins and the Company making fewer of these sales. While the level of profit margins will always be subject to changes in the product mix, the Company believes, as its financial strength continues to grow, it will see increasing margins with the sales of products that provide a higher margin and fewer sales of smaller margin products. Operating Expenses: The Company continues to invest in marketing and advertising to grow and expand sales of the Company’s product lines. Operating expenses increased to $1,785,493 for the year or 27.6% more than the $1,399,351 level of last year.As the Company makes investments in long term growth and expansion legal, research and development, advertising and promotion costs are expensed as incurred and can not be capitalized.During the fiscal years ended June 30, 2015, and 2014, advertising and promotion costs totaled $544,411 and $119,615, respectively. Included in the FY 2015 advertising costs are $77,376 paid in shares of common stock for services rendered, $192,000 paid to a private consultant and $266,521 to a marketing consulting firm. During the fiscal years ended June 30, 2015, and 2014, legal cost for trademark work and research and development totaled $51,255, and $11,443 respectively. Other Income/Expense: Interest expense increased $216,867, or 291%, for the yearended June 30, 2015, compared to the prior year. The increase in interest expense is due to accretion of debt discount in the amount of $143,499 for FY 2015, and higher interestrates on debt. The Company will pay much higher rates for non-asset based capital. Total liabilities increased $369,834 from June 30, 2014, to June 30, 2015, due to interest-bearing debt that was secured to fund the Company’s operating needs as well as an increase in accounts payable and accrued expenses Net Loss: The company recorded a net loss of $1,332,793, or a net loss of $831,277 on an “adjusted EBITDA” basis, in fiscal year ended June 30, 2015, compared with a net loss of $334,059, or a net loss of $54,442 on an “adjusted EBITDA” basis, in fiscal 2014.The Company, as is common in its industry, uses “adjusted EBITDA” as a measure of performance to demonstrate earnings exclusive of interest and non-cash events. Management believes adjusted EBITDA is necessary because it allows us to evaluate our operating performance and compare the results of operations from period to period without regard to our financing methods or capital structure. Adjusted EBITDA is a non-GAAP financial measure that is used by management and external users of our financial statements. Adjusted EBITDA should not be considered an alternative to, or more meaningful than, net income or cash flows from operating activities as determined in accordance with GAAP, or as an indicator of our operating performance or liquidity. June 30, June 30, Netloss – GAAP $ ) $ ) Interest Depreciation Amortizations Finance charge - Stock options (Gain)/Loss on Derivative Adjusted EBITDA $ ) $ ) 13 The Company chose to invest in sales and advertising to provide long-term and sustained growth for the ecoone® and Natural Choices product lines in FY 2015, as a result the loss from operations was $1,332,793 compared to a loss of $334,059 in FY 2014. Because of net operating loss carryforward amounts available to the Company, there are no income tax expenses for these years.Deferred tax assets for these net operating loss carryforwards have been fully reserved due to the uncertainty of their utilization. Liquidity and Capital Resources: Management believes that the Company is positioned for continued significant sales growth that will ultimately lead to sustained and improved profitability. This growth will require additional working capital. While sales in the third and forth quarter of FY 2015, dropped by approximately 49% compared to FY 2014, management has moved its focus of growth towards expansion of its own product lines and private label companies that provide greater profitability for the Company. The Company's ability to achieve its objectives is dependent on its ability to sustain and enhance its current revenue stream and to continue to increase working capital through loans and vendor credit until such time as the Company sustains fiscal profitability. To date, the Company has funded operations and expansion through a combination of revenues from the sale of its products, established credit with vendors, loans, and private placement stock sales. The Company's failure to continue to obtain adequate financingmay jeopardize its plans for growth. AtJune 30, 2015, the Company had current assets and total assets of $459,624and$663,451, respectively, compared to June 30, 2014, when the Company had current assets of $888,010 and total assets of $1,082,085. Cash and cash equivalents totaled $30,908 and $266,190 on June 30, 2015, and 2014, respectively. Current liabilities at June 30, 2015, were $1,400,918 compared to $889,337 at June 30, 2014. At June 30, 2015, current liabilities included accounts payable and accrued expenses totaling approximately $590,083 as compared to $465,424 for the year ended June 30, 2014Current notes payable represents 38% of current liabilities for the year ended June 30, 2015, as compared to 39% for the year ended June 30, 2014. Other non-current liabilities include a note payable to the Kenosha Area Business Alliance totaling $57,220, a lease payable to Ascentium totaling $21,440, and a note payable to a vendor totaling $9,717. Net cash used by operating activities during the year ended June 30, 2015, was $511,971 compared to $46,163 provided by operating activities during the year ended June 30, 2014. For the year ended June 30, 2015, net cash used in investing activities was $11,185, representing the purchase of property and equipment. Net cash used in investing activities during the year ended June 30, 2014, was $26,197. Net cash provided by financing activities was $287,874 and $156,184 for the years ended June 30, 2015, and 2014, respectively. During FY 2015, the company received $493,088 from the issuance of debt, $242,750 from the issuance of convertible debt and repaid $447,964 of outstanding debt. On June 30, 2015, the Company had an accumulated deficit of $7,147,210 and total stockholders’ deficit of $843,021. At June 30, 2014, the company had a stockholders’ deficit was $37,375. The Company has no “off balance sheet” source of liquidity arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk The Company is not exposed to market risk related to interest or foreign currencies. Item 8. Financial Statements and Supplementary Data 14 Sassetti, LLC Certified Public Accountants The Board of Directors Pacific Sands, Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheets ofPacific Sands, Inc. as of June 30, 2015, and 2014, and the related statements of operations, stockholders' equity and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness on the Company's internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pacific Sands, Inc. as of June 30, 2015, and 2014, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has a significant accumulated deficit which raises substantial doubt about the Company's ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainly. /s/ Sassetti, LLC Oak Park, Illinois October 13, 2015 6611 W. North Avenue * Oak Park, Illinois 60302 * Phone (708) 386-1433 * Fax (708) 386-0139 15 PACIFIC SANDS, INC. BALANCE SHEETS JUNE 30, 2015, AND 2014 ASSETS June 30, June 30, Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances for doubtful accounts of $5,000 and $11,425, respectively Inventories Other current assets Total Current Assets Property and equipment, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY ( DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable and capital leases Convertible notes, less debt discount Deferred rent expense - Embedded conversion derivative liability Total Current Liabilities Notes payable and capital leases Total Liabilities Stockholders' deficit Preferred Series A stock (1,000,000 shares authorized, 0 shares issued and outstanding) - - Common stock (200,000,000 shares authorized, 89,811,292 and 66,811,354 shares issued and outstanding) Additional paid in capital Accumulated deficit Total Stockholders'Deficit Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the financial statements. 16 PACIFIC SANDS, INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED JUNE 30, 2015, AND 2014 Net sales $ $ Cost of sales Gross profit Selling and administrative expenses Advertising and promotion Research and development Total operating expenses Loss from operations Other income (expense) Interest expense Loss from derivative Miscellaneous Income Total other income (expense) Loss before income taxes Income taxes - - Net loss $ $ Loss per share: Basic $ $ Diluted $ $ Basic and diluted weighted average shares outstanding: Basic Diluted See accompanying notes to the financial statements. 17 PACIFIC SANDS, INC. STATEMENT OF STOCKHOLDER’S EQUITY FOR THE YEARS ENDED JUNE 30, 2015, AND 2014 Common Stock Number of Shares Amount Additional Paid in Capital Accumulated Deficit Total Balance at June 30, 2013 $ $ $ ) $ Issuance of common stock: For cash - For interest - For professional services 20 - Stock options - - - Repurchase of common stock – retired ) ) ) - ) Net loss - - - ) ) Balance at June 30, 2014 $ $ $ ) $ ) Issuance of common stock: For interest - For professional services - For compensation - Promissory note conversions - Convertible note conversion Stock options - - - Reclassification of embedded conversion derivative liabilities to APIC upon conversion of convertible debentures - - - Net loss - - - ) ) Balance at June 30, 2015 $ $ $ ) $ ) See accompanying notes to the financial statements. 18 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2015, AND 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities - Depreciation and amortization Common shares issued for services Common shares issued for interest Stock option expense Accretion of debt discount - Loss on derivative Deferred rent expense - Changes in assets and liabilities - Trade accounts receivable Inventories Other assets Accounts payable and other current liabilities Net Cash Provided by (Used in) Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of equipment Net Cash Used in Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from common stock issued - Proceeds from convertible note Proceeds from notes payable issued Repayment of notes payable and long term obligations Net Cash Provided by Financing Activities Net (Decrease) Increase In Cash and Cash Equivalents CASH AND CASH EQUIVALENTS Beginning of year End of year $ $ 19 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS YEARS ENDED JUNE 30, 2015, AND 2014 Cash paid during the period for: Interest $ $ Income taxes $
